Exhibit 10.13

 
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (the “Agreement”) is entered into as of this 2nd
day of January, 2014, by and between Biozone Pharmaceuticals, Inc., a Nevada
corporation (the “Company”), and __________ (the “Indemnitee”) and replaces any
and all Indemnification Agreements previously entered into between the Parties:


WHEREAS, competent and experienced persons are becoming increasingly reluctant
to serve publicly-held corporations as directors, officers, or in other
capacities unless they are provided with adequate protection through liability
insurance or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to the corporation;


WHEREAS, the board of directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons is detrimental to the best
interests of the Company’s shareholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;


WHEREAS, the Nevada Revised Statutes (the “NRS”) authorize corporations to
indemnify their directors and officers, and further authorize corporations to
purchase and maintain insurance for the benefit of their directors and officers;


WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;


WHEREAS, the Indemnitee is willing to serve as a director and/or officer of the
Company, as applicable, on the condition that he be so indemnified.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:


1.           Definitions.  For purposes of this Agreement:


(a)           “Beneficial Owner” means (as defined in Rule 13d-3 under the Act),
any Person who directly or indirectly, owns securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding securities.


(b)           “Change of Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 5.01 on Form 8-K (or in response to any similar
item on any similar schedule or form) promulgated under the Act, whether or not
the Company is then subject to such reporting requirement; provided, however,
that, without limitation, such a Change of Control shall mean any of the
following: (A) the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other corporate
reorganization are owned by persons who were not shareholders of the Company
immediately prior to such merger, consolidation or other corporate
reorganization; (B) any entity or person not now an executive officer or
director of the Company becomes either individually or as part of a group
required to file a Schedule 13D or 13G with the Securities and Exchange
Commission (“SEC”) the beneficial owner of 30% or more of the Company’s common
stock; (C) a sale of all or substantially all of the assets of the Company in a
transaction requiring shareholder approval; (D) individuals who, as of the date
of this Agreement, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided, however, that
any individual becoming a director subsequent to the date of this Agreement
appointed by a majority of the directors then comprising the Incumbent Board or
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such term is used in Rule 14a-11 of Regulation 14A, or any successor section,
promulgated under the Exchange Act); or (E) the Board, in its sole and absolute
discretion, determines that there is a Change of Control of the Company.

 
 

--------------------------------------------------------------------------------

 
 
 
 (c)             “Corporate Status” describes the status of a person who is or
was a director, officer, employee, agent or fiduciary of the Company or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the request of the
Company.


(d)     “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.
 
 
(e)
“Effective Date” means the date first above written.




 
(f)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



(g)     “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.


(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past two years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.


(i)       “Person” means (as such term is used in Sections 13(d) and 14(d) of
the Act) an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).


(j)    “Proceeding” includes any actual or threatened action, suit, arbitration,
alternative dispute resolution mechanism, investigation (formal or informal),
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, whether or not initiated prior to the Effective
Date, except a proceeding initiated by an Indemnitee pursuant to Section 11 of
this Agreement to enforce his rights under this Agreement.


(k)       “Standard” shall mean the applicable standard of conduct set forth in
Section 78.7502 of the NRS.


2.             Agreement to Serve.  The Indemnitee agrees to serve as a director
and/or officer of the Company, as applicable.  The Indemnitee may at any time
and for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law). Similarly, the
Company shall have no obligation under this Agreement to continue the Indemnitee
in any position with the Company.
 
      3.           Indemnification - General.


(a)           The Company shall indemnify and advance Expenses to the Indemnitee
as provided in this Agreement and to the fullest extent permitted by applicable
law in effect on the date hereof and to such greater extent as applicable law
may thereafter from time to time permit.


(b)           However, no indemnification shall be made by the Company pursuant
to this Agreement (except as ordered by a court) unless a determination has been
made in the manner provided for in Section 78.751 of the NRS and Section 9(b)
herein that the Indemnitee has met the applicable Standard or otherwise as
provided in Section 78-751(3) of the NRS.  The rights of the Indemnitee provided
under the preceding sentence shall include, but shall not be limited to, the
rights set forth in the other sections of this Agreement.

 
 

--------------------------------------------------------------------------------

 

(c)           The obligation to advance expenses and indemnify the Indemnitee
pursuant to this Agreement shall be conditioned upon the Indemnitee and all
other persons who are entitled to indemnification in any Proceeding being
represented by the same law firm, unless (i) such law firm concludes that it
cannot ethically represent all of such parties, (ii) such Indemnitee is subject
to claims different than other persons who are entitled to indemnification from
the Company in any such Proceeding, or (iii) such Indemnitee is asserting
defenses different than other persons who are entitled to indemnification from
the Company in any such Proceeding.


(d)           If the Indemnitee is acting as a director of the Company at the
request or as the designee of any other person (the “Investor”), the Company
shall be primarily liable for all indemnification, reimbursements, advancements
or similar payments (the “Indemnity Obligations”) afforded to the Indemnitee in
such capacity or other capacities on behalf or at the request of the Company,
whether the Indemnity Obligations are created by law, organizational or
constituent documents, contract (including this Agreement) or
otherwise.  Notwithstanding the fact that such Investor and/or any of its
affiliates, other than the Company (such persons, together with its and their
heirs, successors and assigns, the “Investor Parties”), may have concurrent
liability to the Indemnitee with respect to the Indemnity Obligations, the
Company hereby agrees that in no event shall the Company have any right or claim
against any of the Investor Parties for contribution or have rights of
subrogation against any Investor Parties through an Indemnitee for any payment
made by the Company with respect to any Indemnity Obligation.  In addition, the
Company hereby agrees that in the event that any Investor Parties pay or advance
to a Covered Person any amount with respect to an Indemnity Obligation, the
Company will as applicable, promptly reimburse such Investor Parties for such
payment or advance upon request.


4.           Third Party Actions.  The Indemnitee shall be entitled to the
rights of indemnification provided in this Section 4 if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to any Proceeding,
other than a Proceeding by or in the right of the Company.  Pursuant to this
Section 4, the Indemnitee shall be indemnified against Expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him in connection with such Proceeding or any claim,
issue or matter therein, if (i) he acted in good faith, and in a manner he
reasonably believed to be in or not opposed to the Company’s best interests; and
(ii) with respect to any criminal Proceeding, had no reasonable cause to believe
his conduct was unlawful.  The Indemnitee shall not be entitled to
indemnification in connection with any Proceeding charging improper personal
benefit to the Indemnitee, whether or not involving action in his official
capacity, in which he was judged liable on the basis that personal benefit was
improperly received by him.


5.           Direct and Derivative Actions.


(a)           The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 5, by reason of his Corporate Status, if he is, or is
threatened to be made, a party to any Proceeding brought by a shareholder
directly or on behalf of the Company to procure a judgment in its
favor.  Pursuant to this Section, the Indemnitee shall be indemnified against
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the
Company.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company unless the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all of the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnification for such Expenses which the court shall
deem proper.


(b)           The Indemnitee shall not be entitled to the rights of
indemnification provided in this Section 5, by reason of his Corporate Status,
if he is made a party to any Proceeding brought by the Company, or, except as
provided in Section 20, files any claim against the Company in a Proceeding,
unless he is the prevailing party in such proceeding.  If the Indemnitee
prevails on one or more claims or causes of actions, the indemnification shall
be pro-rated.



 
 

--------------------------------------------------------------------------------

 

6.           Contribution.
 
(a)           Whether or not the indemnification provided in Sections 3, 4 and 5
hereof is available, in respect of any threatened, pending or completed action,
suit or proceeding in which the Company is jointly liable with the Indemnitee
(or would be if joined in such action, suit or proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such action, suit or proceeding without requiring the Indemnitee to contribute
to such payment and the Company hereby waives and relinquishes any right of
contribution it may have against the Indemnitee.  The Company shall not enter
into any settlement of any action, suit or proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in such action, suit
or proceeding) unless such settlement provides for a full and final release of
all claims asserted against the Indemnitee.
 
 
(b)           Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, the Indemnitee
shall elect or be required to pay all or any portion of any judgment or
settlement in any threatened, pending or completed action, suit or proceeding
and it is judicially determined (or the SEC staff advised the Company or the
Indemnitee) that indemnification under this Agreement or otherwise is against
public policy or otherwise unavailable to the Indemnitee for any reason, then
the Company shall contribute to the amount of Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred and paid or payable
by the Indemnitee in proportion to the relative benefits received by the Company
and all officers, directors or employees of the Company, other than the
Indemnitee, who are jointly liable with the Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and the Indemnitee, on the
other hand, from the transaction or events from which such action, suit or
proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than the Indemnitee who are jointly
liable with the Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and the Indemnitee, on the other hand, in
connection with the transaction or events that resulted in such Expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which applicable law may require to be considered.  The relative
fault of the Company and all officers, directors or employees of the Company,
other than the Indemnitee, who are jointly liable with the Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and the
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
 
 
(c)           The Company hereby agrees to fully indemnify and hold the
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors, or employees of the Company, other than the Indemnitee, who
may be jointly liable with the Indemnitee.
 


7.           Indemnification for Expenses of an Indemnitee.  Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee is, by
reason of his Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, he shall be indemnified against all Expenses
actually and reasonably incurred by him in connection therewith.  If the
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter.  For purposes
of this Section 6 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.


8.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.



 
 

--------------------------------------------------------------------------------

 

9.           Advancement of Expenses.  Except as provided in Section 5(b), the
Company shall advance all reasonable Expenses incurred by or on behalf of the
Indemnitee in connection with any Proceeding within 20 business days after the
receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by the Indemnitee and shall include,
be preceded by or accompanied by, as the case may be, the following: (i) a
written affirmation of the Indemnitee’s good-faith that he has met the Standard;
(ii) an undertaking by or on behalf of the Indemnitee to repay any Expenses
advanced if it shall be determined that the Indemnitee did not meet the Standard
or that the Indemnitee is not entitled to be indemnified against such Expenses;
and (iii) a determination that the facts then known to those making the
determination would not preclude indemnification under the NRS.


The Indemnitee understands and agrees that the undertaking required by this
Section 8 shall be an unlimited general obligation of the Indemnitee.


10.           Indemnification Procedure.


(a)           To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.  The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the Indemnitee has requested indemnification.


(b)           Upon written request by the Indemnitee for indemnification
pursuant to Section 9(a) hereof, a determination, if required by applicable law,
with respect to the Indemnitee’s entitlement thereto shall be made (i) by the
Board by a majority vote of a quorum consisting of Disinterested Directors; or
(ii) if a quorum cannot be obtained or, even if attainable, a quorum of
Disinterested Directors so directs, by (a) Independent Counsel in a written
opinion; or (b) by the shareholders of the Company.  If it is determined that
the Indemnitee is entitled to indemnification, payment to the Indemnitee shall
be made within 10 working days after such determination. The Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to the Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.


11.           Presumptions and Effect of Certain Proceedings.


(a)           If a Change of Control shall have occurred, in making a
determination with respect to entitlement to indemnification hereunder, and
following the procedures in Section 9, as applicable, it shall be presumed that
the Indemnitee is entitled to indemnification under this Agreement if the
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.



 
 

--------------------------------------------------------------------------------

 

(b)           If a determination of the Indemnitee’s right to indemnification
shall not have made within 60 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and the Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of Section 10(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the shareholders pursuant to
Section 9(b) of this Agreement and if (A) within 15 days after receipt by the
Company of the request for such determination the Board has resolved to submit
such determination to the shareholders for their consideration at an annual
meeting thereof to be held within 75 days after such receipt and such
determination is made thereat, or (B) a special meeting of shareholders is
called within 15 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat, or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9(b) of this Agreement.


(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
that the Indemnitee had reasonable cause to believe that his conduct was
unlawful.


12.           Remedies of the Indemnitee.


(a)           In the event that (i) a determination is made pursuant to Section
9 of this Agreement that the Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9(b) of
this Agreement and such determination shall not have been made and delivered in
a written opinion within 90 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
5 of this Agreement within 10 days after receipt by the Company of a written
request therefor, or (v) payment of indemnification is not made within 10 days
after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 9 or 10 of this Agreement, the Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Nevada, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses.  The Indemnitee shall commence such proceeding seeking
an adjudication within 180 days following the date on which the Indemnitee first
has the right to commence such proceeding pursuant to this Section 11(a).


(b)           In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 11
shall be conducted in all respects as a de novo trial on the merits and the
Indemnitee shall not be prejudiced by reason of that adverse determination.  If
a Change of Control shall have occurred, in any judicial proceeding commenced
pursuant to this Section 11, the Company shall have the burden of proving the
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.


(c)           If a determination shall have been made or deemed to have been
made pursuant to Section 9 or 10 of this Agreement that the Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 
 

--------------------------------------------------------------------------------

 



(d)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.


(e)           In the event that the Indemnitee, pursuant to this Section 11,
seeks a judicial adjudication to enforce his rights under, or to recover damages
for breach of, this Agreement, the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses (of the types described in the definition of Expenses in Section 1 of
this Agreement) actually and reasonably incurred by him in such judicial
adjudication, but only if he prevails therein.  If it shall be determined in
said judicial adjudication that the Indemnitee is entitled to receive part but
not all of the indemnification or advancement of Expenses sought, the Expenses
incurred by the Indemnitee in connection with such judicial adjudication shall
be appropriately pro-rated.


13.           Non-Exclusivity; Survival of Rights; Insurance; Subrogation.


(a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Articles of Incorporation, the Bylaws, any agreement, a vote
of shareholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.


(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, the Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee or
agent under such policy or policies.


(c)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.


(d)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


(e)           The Company may, to the full extent authorized by law, create a
trust fund, grant a security interest and/or use other means (including, without
limitation, letters of credit, surety bonds and other similar arrangements) to
ensure the payment of such amounts as may become necessary to effect
indemnification provided hereunder.


14.           Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of:  (a) six years after the date that the Indemnitee
shall have ceased to serve as a director, officer, employee, agent or fiduciary
of the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee served at the
request of the Company; or (b) the final termination of all pending Proceedings
in respect of which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Section 11 of this Agreement relating thereto.



 
 

--------------------------------------------------------------------------------

 

15.           Exceptions to Indemnification Rights.  Notwithstanding any other
provision of this Agreement, except for a Proceeding to enforce the provisions
of this Agreement, the Indemnitee shall not be entitled to Indemnification or
advancement of Expenses with respect to any Proceeding, or any claim therein,
brought or made by him against the Company or the Company directly (as opposed
to a derivative suit) against the Indemnitee.  Provided further that no right of
indemnification under the provisions set forth herein shall be available to the
Indemnitee unless within 10 days after the later of (i) the filing of or (ii)
learning of any such Proceeding he shall have offered the Company in writing the
opportunity to handle and defend such Proceeding at its own expense.


16.           Gender.  Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate.


17.           Successors.  Subject to the provisions of this Agreement, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legal representatives, successors and assigns.


18.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement shall be by actual signature.


20.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressee in person, by FedEx or
similar receipted delivery, as follows:


To the Company:                                  Biozone Pharmaceuticals, Inc.
19805 N. Creek Parkway
Bothell, WA  98011
Attention:  ___________






With a Copy to:                                    Nason, Yeager, Gerson, White
& Lioce, P.A.
1645 Palm Beach Lakes Boulevard, Suite 1200
West Palm Beach, Florida  33401
Facsimile: (561) 686-5442
Attention: Michael D. Harris, Esq.


To the Indemnitee:                               ____________
____________
____________


or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.


21.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding relating to this
Agreement is filed, and the Indemnitee prevails on some or all of the
Indemnitee’s claims or defenses, the Indemnitee shall be entitled to an award by
the court of reasonable attorneys’ fees, costs and expenses including what is
referred to as “fees on fees”.



 
 

--------------------------------------------------------------------------------

 

22.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


23.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the internal laws of the State of
Nevada without regard to choice of law considerations.


24.           Exclusive Jurisdiction and Venue. Any action brought by either
Party against the other under this Agreement shall be brought only in the state
or federal courts of California and venue shall be in the County of Santa
Barbara or appropriate federal district and division.  The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.


25.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


WITNESSES:                                                                                     BIOZONE
PHARMACEUTICALS, INC.




By: /s/ Gary Wilcox                                                      
      Gary Wilcox, Chief Executive Officer






INDEMNITEE:




By:                                                                
      ______________

